 Case 3:20-cv-00413-MMH-JBT Document 2 Filed 05/05/20 Page 1 of 2 PageID 3



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION



SHAWN P. MORROW,

             Plaintiff,

v.                                                         Case No. 3:20-cv-413-J-34JBT

TOM FALLIS and GEORGE FALLIS,

             Defendants.

________________________________

                     ORDER OF DISMISSAL WITHOUT PREJUDICE
       Plaintiff Shawn Morrow, an inmate of the Duval County Jail, filed via mailbox rule

on May 1, 2020, a pro se “Civil Suit/Complaint” (Complaint; Doc. 1). In the Complaint,

Morrow seeks to recover $50,000 he paid Defendants to represent him in three criminal

cases prior to Defendants withdrawing in May of 2016. The Court is without jurisdiction.

See generally 28 U.S.C. Pt. IV, Ch. 85 (District Courts; Jurisdiction). Morrow has not

raised a federal question, there is no alleged diversity of citizenship between the parties,

the amount in controversy is below the monetary threshold even if there were diversity of

citizenship, and he has not raised any allegations that would invoke this Court’s

jurisdiction under the other sections of chapter 85. See id. Accordingly, this action is due

to be dismissed without prejudice to Morrow’s right raise this claim in state court. See

generally, §§ 26.012(2), 34.01, Fla. Stat.

       Therefore, it is

       ORDERED AND ADJUDGED:

       1.     This case is DISMISSED WITHOUT PREJUDICE.
 Case 3:20-cv-00413-MMH-JBT Document 2 Filed 05/05/20 Page 2 of 2 PageID 4



        2.    The Clerk of Court shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close this case.

        DONE AND ORDERED at Jacksonville, Florida, this 5th day of May, 2020.




Jax-8

C:      Shawn Morrow #2020003842




                                           2
